Case: 17-10595    Date Filed: 09/08/2017   Page: 1 of 3


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-10595
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 4:16-cr-00002-RH-CAS-1

UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

                                      versus

RAY EUGENE COLLINS,

                                                            Defendant - Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                               (September 8, 2017)

Before HULL, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Ray Collins appeals his convictions for receiving child pornography, 18

U.S.C. § 2252A(a)(2) , (b)(1), distributing child pornography, id., and possessing
              Case: 17-10595     Date Filed: 09/08/2017    Page: 2 of 3


child pornography involving a prepubescent minor and a minor under the age of

12, id. § 2252A(a)(5)(B), (b)(2). Collins challenges the admission of short

segments of two child pornography videos discovered on his computer. We affirm.

      We review the admission of evidence for abuse of discretion. United States

v. Dodds, 347 F.3d 893, 897 (11th Cir. 2003).

      The district court did not abuse its discretion. Collins argues that the

prejudicial effect of the explicit video segments outweighed their probative value

based on his stipulation that they contained child pornography, but the government

was not required to accept a stipulation that was “no match for the robust evidence

that would be used to prove” Collins’s crimes, Old Chief v. United States, 519 U.S.

172, 189 (1997), particularly when he contested the issues of identity and mens

rea. See Parr v. United States, 255 F.2d 86, 88 (5th Cir. 1958). In recognition that

all incriminating evidence is inherently prejudicial, Federal Rule of Evidence 403

“permits a district court to exclude relevant evidence [only] when its probative

value is substantially outweighed by its unfairly prejudicial nature.” United States

v. Alfaro-Moncada, 607 F.3d 720, 734 (11th Cir. 2010). The video segments, each

of which depicted a girl between four and eight performing oral sex on a man,

were probative of identity – that is, whether the videos would appeal to the prurient

interest of and be downloaded by Collins or, as he suggested, by his female

roommate. The video segments also were probative of whether Collins, a computer


                                          2
               Case: 17-10595     Date Filed: 09/08/2017    Page: 3 of 3


programmer, knew of and intended to collect child pornography on his computer.

See id. And the government, as requested by the district court, limited the amount

of footage shown to the jury. Of the dozens of videos discovered on Collins’s

computer, the government played 10 seconds of one video and 14 seconds of a

second video. See Dodds, 347 F.3d at 899. “Even if showing the images to the jury

created some risk of injecting emotions into the jury’s decision-making, it was not

an abuse of discretion for the district court to decide that the risk did not

substantially outweigh the . . . probative value” of the video segments. Alfaro-

Moncada, 607 F.3d at 734 (citation omitted).

      We AFFIRM Collins’s conviction.




                                           3